Name: Commission Regualtion (EEC) No 286/93 of 9 February 1993 amending Regulation (EEC) No 2342/92 on imports of pure-bred breeding animals of the bovine species from third countries and the granting of export refunds thereon
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural activity;  means of agricultural production;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|31993R0286Commission Regualtion (EEC) No 286/93 of 9 February 1993 amending Regulation (EEC) No 2342/92 on imports of pure-bred breeding animals of the bovine species from third countries and the granting of export refunds thereon Official Journal L 034 , 10/02/1993 P. 0007 - 0007 Finnish special edition: Chapter 3 Volume 48 P. 0076 Swedish special edition: Chapter 3 Volume 48 P. 0076 COMMISSION REGULATION (EEC) No 286/93 of 9 February 1993 amending Regulation (EEC) No 2342/92 on imports of pure-bred breeding animals of the bovine species from third countries and the granting of export refunds thereonTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 10 (5) thereof, Whereas, pursuant to Article 2 (5) of Commission Regulation (EEC) No 2342/92 of 7 August 1992 on imports of pure-bred breeding animals of the bovine species from third countries and the granting of export refunds thereon and repealing Regulation (EEC) No 1544/79 (3), imports of pure-bred breeding animals originating in and coming from the EFTA countries are exempted from certain obligations specified in Article 2 (3) of that Regulation; whereas this does not affect the applicability of Article 7, second paragraph of Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (4), as last amended by Directive 91/174/EEC (5); whereas, in order to ensure that the existing version of the said Article 2 (5) does not cause problems in the practical application of that Directive, it should be clarified on a declaratory basis; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2342/92 is hereby amended as follows: 1. In Article 2 (3) (a), the words 'and has been registered or entered in a herd book' are deleted; 2. In Article 2 the following paragraph is inserted: '6. This Article shall not affect the application of Article 7, second paragraph, of Directive 77/504/EEC.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 18, 27. 1. 1993, p. 1. (3) OJ No L 227, 11. 8. 1992, p. 12. (4) OJ No L 206, 12. 8. 1977, p. 8. (5) OJ No L 85, 5. 4. 1991, p. 37.